Per Curiam. This claim arises out of a criminal offense that occurred on March 12, 1974, at 5th & Martin Luther King Drive, East St. Louis, St. Clair County, Illinois. Donald L. Doty, Sr., brother of the victim, seeks payment of compensation pursuant to the provisions of the "Crime Victims Compensation Act,” Illinois Revised Statutes, 1973, Ch. 70, Par. 71, et seq. (hereafter referred to as "the Act”). This Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Court; and a report of the Attorney General of the State of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted before the Court, the Court finds: 1. That the claimant’s deceased brother, Charles L. Doty, age 42, was a victim of a violent crime, as defined in §2(c) of the Act, to wit: "Murder”, (Ill. Rev. Stat., 1973, Ch. 38, §9-1). 2. That on March 12, 1974, claimant’s brother was shot by three men in the process of robbing Guccion’s Market where the deceased was employed as a security guard. 3. That statements, taken by the police investigators shortly after the crime was committed, present no evidence of any provocation by the decedent for the attack upon him. 4. That the victim died on March 12, 1974, as a result of gunshot wounds he received on that date. A further and more detailed summary of the facts and information considered by the Court is contained in the Investigatory Report prepared by the Attorney General. A copy of said report is retained in the Court’s file in this matter, and the facts as reported therein are incorporated in this opinion by reference. 5. That the three assailants, George Macklin, Darnell Carpenter, and Aaron Donald, were arrested and are pending trial for murder in St. Clair County. 6. That the victim and his assailants were not related nor sharing the same household. 7. That the criminal offense was promptly reported to law enforcement officials, and claimant has fully cooperated with their requests for assistance. 8. That the application of Donald L. Doty, Sr. has been amended to include the children of Charles L. Doty, deceased, being Charles L. Doty, Jr. [age 9], Dee Ann Doty [age 12] and Rhonda Sue Doty [age 7], 9. That the victim’s average monthly earnings for the two months immediately preceding his death were $400. 10. Based upon the victim’s normal life expectancy of 31 years and taking $400 per month as his average earnings, the loss of support to his family is computed to be an amount far in excess of the $10,000 maximum amount that can be awarded as compensation under the Act for any loss resulting from a violent crime. 11. Donald L. Doty, Sr., has paid reasonable funeral expenses for the deceased victim in the amount of $1,862.20. 12. That the claimants did not receive, nor are they entitled to any benefits as a result of this incident. The claimants’ petition for compensation under the Illinois Workmen’s Compensation Act was denied. 13. That this Court recognizes that Donald L. Doty, Sr., is due $1,862.20 for monies expended for the funeral of the deceased victim. The children of the deceased are due $8,137.80 to be distributed to them equally after appointment of a legal guardian. 14. That, in compliance with the statutory requirement, $200 must be deducted from the total loss sustained. This Court intends that the statutory $200 be deducted from the award to Donald L. Doty, Sr. It Is Hereby Ordered that the total sum of $1,662.20 (One Thousand Six Hundred Sixty Two Dollars And Twenty Cents) be awarded Donald L. Doty, Sr., and that $8,137.80 (Eight Thousand One Hundred Thirty Seven Dollars And Eighty Cents) be awarded the children of Charles L. Doty named in 1Í8, the said amounts to be divided equally among the 3 of them so that Dee Ann Doty, Charles L. Doty, Jr., and Rhonda Sue Doty will each receive the sum of $2,712.60.